                   Case 3:19-cr-00263-KAD Document 54 Filed 11/15/19 Page 1 of 1


                        Case 3:19-cr-00263-KAD Document 41 Filed 11/06/19 Page 2 of 10

AO 93 (Rev. I 1/13) Search and Seizure Warrant (Page 2)

                                                                     Return
Case No.: Q,:i~.~P'                       Date ·and time warr51t executed:          Copy of warrant and inventory left with:
   3:19-mj=1-498 ~ }                             11/~     ;,--otc.r )1G:oo                   Y/A-
Inventory made in the presence of:               .IV/A-
Inventory of the property taken and name of any person(s) seiz.ed:




                                                                                                      NOV 12 2019 PM3: 12
                                                                                                       FILED-USDC-CT -t-lEW _HAl.)Et~




                                                                  Certifies tion


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:    JJ/_t'J-(J:OI f _ _                                                 )diI:!::!:_~
                                                                     ,)-al~ue{     D. 1,Jviarfot'11 '>f PCtal l1(J(t1 f          rfllt
                                                                                             Printed name and title
